Citation Nr: 0524557	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  99-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978, and again from June 1989 to June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, among other things, denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Post-traumatic stress disorder was incurred as a result 
of stressful events experienced during the veteran's active 
service.


CONCLUSION OF LAW

Criteria for establishment of service connection for post-
traumatic stress disorder are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he experienced stressful events 
during his service in the Persian Gulf and, as a consequence, 
he developed post-traumatic stress disorder.  His service 
records reflect that he participated in Operation Provide 
Comfort in the 


Southwest Asia theater of operations from April 17, 1991 to 
June 4, 1991, and received hazardous duty pay for that 
period.  He did not, however, engage in combat with the 
enemy.

The medical evidence of record reveals that the veteran is 
treated for anxiety and post-traumatic stress disorder, that 
he describes being anxious and unsettled since his discharge 
from service in June 1993.  Upon VA examination in October 
1998, the examiner described the veteran as reliable and 
conscientious with his reactions to personal experiences with 
Kurdish children during humanitarian efforts being seen as 
plausible in the context of the veteran being a primary level 
school teacher both before and after his service in the 
Persian Gulf.  An Axis I diagnosis of post-traumatic stress 
disorder due to multiple events during service was rendered.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Although there is some question in the veteran's service 
personnel records as to where he was stationed during the 
Persian Gulf War because his record of assignment shows that 
he was with the 5th Maintenance Company in Germany from April 
1990 to May 1993, additional records clearly show that he 
participated in Operation Provide Comfort in Southwest Asia 
from April 17, 1991 to June 4, 1991.  This Operation was 
carried out in conjunction with the British Operation Safe 
Haven and was a humanitarian mission to assist Kurdish 
refugees.  Historical reports reveal that the conditions in 
the refugee camps were consistent with descriptions supplied 
by the veteran.

The U. S. Armed Services Center for Unit Records Research 
(CURR) advised VA that events described by the veteran could 
not be specifically verified.  Historical data of public 
record, however, shows that the veteran probably experienced 
the events he described and this evidence is deemed to be 
independent corroboration of the veteran's in-service 
stressors.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  
Specifically, personnel records reflecting that the veteran's 
company participated in Operation Provide Comfort and the 
fact that the veteran was present with his company suggests 
that he was, in fact, exposed to the events described in the 
historical accounts of Operation Provide Comfort during the 
months of April and May 1991.  Consequently, when resolving 
all reasonable doubt in favor of the veteran, the Board finds 
that the veteran's stressors have been corroborated by 
independent evidence.  As such, the diagnosis of post-
traumatic stress disorder based on the veteran's stressors 
during Operation Provide Comfort is accepted and the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder is granted.

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.


ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


